On Rehearing.
Having obtained additional time in which to file this application, counsel for plaintiff in error urge ten reasons why the opinion is incorrect, but devote half of their application to the first, which is the question decided in Officerv. Accident Co., 74 Colo. 217, 220 P. 490, and which we have herein reaffirmed and decline to reexamine. In addition thereto that portion of the application contains nothing new, but is a mere reargument of the question as hertofore [heretofore] presented. It is, therefore, a gross violation of the rule of this court, and in addition is so discourteous as to merit at least the disposition now made of it. The application is stricken from the files. Rehearing is denied. *Page 456